SCHWAB, C. J.,
specially concurring.
The majority opinion reverses and remands on the ground that the Commission was in error in stating that it could not grant a license with the restriction desired by the city and cites as its only authority the fact that the Commission’s own witness testified that such restrictions are common. Assuming for the purpose of argument that the statutory grant of authority to the Commission gave it this power, I have not seen evidence of any regulations of the Commission giving it the basis for exercising it. In any event I do not think it necessary to reach the question in order to reverse the Commission’s order and remand the matter for further proceedings.
The Commission’s order denies the renewal of petitioner’s license on two grounds: (1) petitioner had misrepresented and (2) the city refused to endorse the application for renewal. As the majority opinion points out, the first ground is unsupported by any evidence. It follows that the Commission’s refusal to renew the license was solely on the basis that the city had so recommended. The city’s letter gave no reason for its position. The Commission’s power to consider and give weight to the recommendations of the city does not authorize the Commission to make an unqualified delegation of its licensing power to the city. To act solely on the basis of an unreasoned recommendation is, in effect, to so do.